Case 20-11143-JDW        Doc 32     Filed 08/25/20 Entered 08/25/20 13:52:52            Desc Main
                                   Document      Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

IN RE: WAYNE BLACK                                                    CHAPTER 13

DEBTOR                                                                CASE NO. 20-11143-JDW

                      OBJECTION TO PROOF OF CLAIM
         FILED BY MISSISSIPPI DEPARTMENT OF REVENUE [CLAIM # 8-1]

       COMES NOW the above-named Debtor, by and through hIS attorney of record in this

case, and objects to the Proof of Claim filed by Mississippi Department of Revenue (“Creditor”).

In support thereof, shows unto the Court the following:

       1.      On August 24, 2020, Creditor filed its proof of claim in the amount of $5,836.00

               (Clm. #8-1). Said claim includes priority, interest and penalty amounts for the

               2014 tax year. The claim also indicates the Debtor has not filed his returns for the

               same year.

       2.      The Debtor denies he owes this liability, as his only income for the previous 10-

               year period consists social security/disability benefits.

       3.      Therefore, the Creditor should amend its claim to $0.00 or withdraw the claim

               altogether.

       4.      Other grounds to be shown at the hearing.

       WHEREFORE, the Debtor prays this Court will sustain this Objection to Proof of

Claim at the hearing hereon, and the claim be disallowed, and for such other, further and general

relief to which the Debtor may be entitled.

       This, the 25th day of August, 2020

                                              /s/Robert H. Lomenick
                                              ROBERT H. LOMENICK
                                              Post Office Box 417
                                              Holly Springs, MS 38635
Case 20-11143-JDW   Doc 32    Filed 08/25/20 Entered 08/25/20 13:52:52   Desc Main
                             Document      Page 2 of 4



                                     rlomenick@gmail.com
                                     ATTORNEY FOR DEBTOR
Case 20-11143-JDW         Doc 32     Filed 08/25/20 Entered 08/25/20 13:52:52             Desc Main
                                    Document      Page 3 of 4



                             UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF MISSISSIPPI

IN RE: WAYNE BLACK                                                            CHAPTER 13

DEBTOR                                                                        CASE NO. 20-11143
-JDW

                            NOTICE OF OBJECTION TO CLAIM

       YOU ARE HEREBY NOTIFIED that an objection to your claim has been filed in the

above referenced bankruptcy case. Your claim may be reduced, modified, or eliminated. If you

do not want the Court to eliminate or change your claim, a written response to the attached

objection to claim must be filed with:

Clerk, U.S. Bankruptcy Court
Northern District of Mississippi
703 Hwy 145 North
Aberdeen, MS 39730

and a copy must be served on the undersigned Debtor(s)’ attorney and the Chapter 13 trustee on

or before thirty (30) days from the date of this notice. In the event a written response is filed, the

court will notify you of the date, time and place of the hearing thereon.

DATED: August 25, 2020

CHAPTER 13 STANDING TRUSTEE:
Ms. Locke D. Barkley
Chapter 13 Trustee
6360 I-55 North, Suite 140
Jackson, MS 39211
                           /s/Robert H. Lomenick
                           KAREN B. SCHNELLER, MSB 6558
                           ROBERT H. LOMENICK, JR., MSB 104186
                           SCHNELLER & LOMENICK, P.A.
                           126 NORTH SPRING STREET
                           POST OFFICE BOX 417
                           HOLLY SPRINGS, MS 38635
                           662-252-3224/karen.schneller@gmail.com
                                       rlomenick@gmail.com
Case 20-11143-JDW       Doc 32     Filed 08/25/20 Entered 08/25/20 13:52:52         Desc Main
                                  Document      Page 4 of 4




                               CERTIFICATE OF SERVICE

         I, Robert H Lomenick, attorney for the Debtor, hereby certify that a copy of the
foregoing Objection to Proof Of Claim and the Notice to Objection to Claim has this day been
served upon the Chapter 13 Trustee, the U.S. Trustee and the Mississippi Department of
Revenue, either by electronic means or by United States Mail.

Bankruptcy Section-Mississippi Department of Revenue
P.O. Box 22808
Jackson, MS 39225-2808

Attorney General’s Office
Mississippi Dept. Of Revenue
PO Box 220
Jackson, MS 39205

Locke Barkley, via ECF

Office of U.S. Trustee, via ECF

         This, the 25th day of August, 2020

                                              /s/Robert H Lomenick
                                              KAREN B. SCHNELLER
                                              ROBERT H. LOMENICK
